DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 08/10/2022.  Claims 1-5, 7-10, and 12-17 are pending.  Claims 1 and 10 are independent.  Claims 2, 5, 9, 12, and 13 are withdrawn.  Claim 17 has been newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement element for affixing the dilator to a human nose,” “first resilient member,” and “second resilient member” in claim 1, “third resilient member” in claim 3.  The “engagement element” is the base member and the cover member as shown in Fig. 39.  “first resilient member,” “second resilient member,” and “third resilient member” are the elongate member having spring biasing force as shown in Fig. 39 and described in Para. [0167]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8, 14, 15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ierulli (US Pub. No.: 2008/0184995) in view of Holmes et al. (US Pub. No.: 2008/0097517).
Regarding claims 1, 8, 14, 15, and 17, Ierulli discloses a nasal dilator (10, Fig. 16) comprising: an engagement element (combination of 16 and 18c, Fig. 16) for affixing the dilator to a human nose;  the engagement element carrying a first resilient member and a second resilient member (two resilient members joined at the center portion of 22, Fig. 15 and 16 and Paras. [0072] and Para. [0015] and see Abstract) joined together forming a one-piece member, the first resilient member and second resilient member, respectively, having a mid-section (center sections of 22, Fig. 16 and see Figure below) substantially parallel to a longitudinal centerline of the nasal dilator, wherein the first resilient member includes laterally opposed lateral end portions (plurality of 28 in the first resilient member, Fig. 15) that, respectively, diverge obliquely away from the longitudinal centerline of the nasal dilator and toward a nearest long edge of the nasal dilator (Figs. 15 and 16); and the engagement element includes a plurality of material separations (the material separations between the ends of 16, Fig. 16 and see Figure below; alternatively, the separations between the ends of 16 and the little material separations at the ends of 18c) formed partially through the engagement element adjacent the lateral end portions, the plurality of material separations fully capable redirect a spring bias force applied to the human nose by the first resilient member (the plurality of material separations is fully capable to redirect a spring bias force, to a certain degree, to the human nose by the first resilient member because member 16 is semi-rigid for maintain the shape of it and with strong adhesive, Para. [0043] and [0058]; alternatively, the combinations of the plurality of material separations at the ends of 16 and 18c  is fully capable to redirect a spring bias force, to a certain degree, to the human nose by the first resilient member because member 16 is semi-rigid for maintain the shape of it and with strong adhesive and member 22 is attached between 16 and 18c); wherein the engagement element comprises a thin, supple plastic film (Fig. 16 and Para. [0043]), and the first4wherein the the  resilient member and second resilient member are secured to a flat surface side thereof (Fig. 16 and Para. [0044]); wherein: the lateral end portions, respectively, include a terminal end at a furthest extent of the resilient member from the mid-section (Fig. 16); and 6the lateral end portions diverge obliquely away from the longitudinal centerline of the nasal dilator and toward the nearest long edge of the engagement element substantially the entire way to the terminal end, respectively (Fig. 16); and the plurality of material separations are formed through the engagement element adjacent the terminal end and follow an edge of the first resilient member (Fig. 16 and see Figure below); wherein the lateral end portions diverge obliquely away from the longitudinal centerline of the nasal dilator and toward the nearest long edge of the nasal dilator entirely along their length outside the respective mid-section (Fig. 16); wherein: the engagement element includes a plurality of adhesive tab extensions (see Figure below and Paras. [0041], [0042], and [0072], the underside of 18c is covered with adhesive) positioned on opposed corners thereof, the adhesive tab extensions extending beyond the first resilient member and second resilient member; and the plurality of material separations are formed partially through the engagement element adjacent the lateral end portions through lateral edges of the engagement element between the adhesive tab extensions and the first resilient member (see Figure below).   However, Ierulli does not disclose that the at least two resilient members are discrete and spaced apart in the embodiment shown in Fig. 16).

    PNG
    media_image1.png
    588
    618
    media_image1.png
    Greyscale

Holmes teaches, in the same field of endeavor (nasal dilator), a first resilient member and a second resilient member of a nasal dilator (210, Fig. 13) are two discrete, adjacent, and spaced apart resilient members (two 40i, Fig. 13, adhesive layer 40i is discontinuous); wherein two discrete, adjacent, and spaced apart resilient members or discontinued resilient members enables reducing peel forces (Para. [0054]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify joined resilient members of Ierulli to be discrete, adjacent, and spaced apart resilient members as taught Holmes in order to obtain the advantage of enabling reducing peel forces and thus reducing the risk of detaching the base layer from resilient member or skin (Holmes, Paras. [0054] and [0045]).  
	Regarding claim 4, Ierulli discloses that the engagement element comprises a base member (16, Fig. 16) having a first peripheral shape and a cover member (18c, Fig. 16) having a second peripheral shape; the first resilient member and second resilient member form a third peripheral shape (Fig. 16); wherein the first peripheral shape is different from the second peripheral shape (Fig. 16); wherein the second peripheral shape is different than the third peripheral shape (Fig. 16); wherein the cover member has a greatest surface area, the base member has a lesser surface area than the cover member (Fig. 16); and the plurality of material separations are formed through the base member (Fig. 16) and the cover (the slight material separation at the ends of 18c, Fig. 16).  However, Ierulli does not disclose that the first peripheral shape of the base member is different than the third peripheral shape of the functional element, such that a total surface area of the first and second resilient members is less than or equal to the lesser surface area of the base member.
	Holmes teaches a base member (44i, Fig. 13) has a first peripheral shape (Fig. 13) and a cover member (122i, Fig. 13) has a second peripheral shape (Fig. 13); and two resilient members (two 40i, Fig. 13) forms a third peripheral shape (Fig. 13); and wherein each of the first, second, and third peripheral shapes are different from each other, such that the cover member has a greatest surface area, the base member has a lesser surface area than the cover member, and a total surface area of the first and second resilient members is less than the lesser surface area of the base member (Fig. 13).
	At the time of the invention, it would have been obvious to modify the first peripheral shape of the base member of Ierulli to be different than or larger than third peripheral shape formed by the first and second resilient member, such that a total surface area of first and second resilient members is less than or equal to the lesser surface area of the base member as taught by Holmes in order to obtain the advantage of allowing the base member to attach to the skin firmer.
Regarding claim 7, Ierulli discloses the first resilient member has a first length, a first width, and a first thickness (Fig. 16) and that the separate components or lateral end portions may be of equal or disparate size and/or shape (Para. 0072]) but does not disclose that the second resilient member has a second thickness exceeding the first thickness, a second width at least equal to the first width, and a second length at least equal to the first length.  However, without significant performance improvement, even Ierulli does not explicitly disclose exactly as recited in claim 7, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Ierulli’s device in view of Holmes as recited in the claim as modification of a size, shape of an element in Ierulli’s device in view of Holmes would have been within level of one of ordinary skill in the art.  See MPEP 2144.04 IV
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ierulli (US Pub. No.: 2008/0184995) in view of Holmes et al. (US Pub. No.: 2008/0097517) as applied to claim 1 above, and further in view of Matthias et al. (US Pub. No.: 2011/0000483).
Regarding claim 3, Ierulli in view of Holmes discloses all the limitations of claim 1 as taught above and further discloses that the second resilient member includes laterally opposed lateral end portions that diverge obliquely away from the longitudinal centerline of the nasal dilator and toward a different nearest long edge of the nasal dilator (Fig. 16 and see Figure above). However, Neither Ierulli nor Holmes discloses that the dilator further comprising: a third resilient member extending from end to end in a straight line, said third resilient member positioned between the first and second resilient members and is parallel to the longitudinal centerline.
Matthias teaches, in the same field of endeavor (nasal dilator), a nasal dilator comprising: a third resilient member (middle resilient band, Fig. 6 and see Figure below and Para. [0040]) extending from end to end in a straight line, said third resilient member positioned between the at least two substantially parallel resilient members (see Figure below) and parallel to the longitudinal centerline.

    PNG
    media_image2.png
    541
    578
    media_image2.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the nasal dilator of Ierulli in view of Holmes to include a third resilient member extending from end to end in a straight line, said third resilient member positioned between the at least two substantially parallel resilient members and parallel to the longitudinal centerline as taught by Matthias in order to obtain the advantage of decreasing nasal resistance and/or improving pulmonary effort during breathing (Mathias, Paras. [0049]-[0056] and [0032])
Claim 10 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes et al. (US Pub. No.: 2008/0097517) in view of Johnson (US Pat. No.: 5,476,091).
Regarding claims 10 and 16, Holmes discloses a nasal dilator (210, Fig. 13) comprising a laminate of vertically stacked material layers (122i, 40i, 44i, and 48i, Fig. 13), including: a base layer (44i, Fig. 13) comprising a base member having a first peripheral shape (Fig. 13); a resilient layer (two 40i, Fig. 13) comprising at least one resilient member (Para. [0054]) having a second peripheral shape (Fig. 13); a cover layer (122i, Fig. 13) comprising a cover member having a third peripheral shape (Fig. 13); and wherein each of the peripheral shapes are different from each other, such that the cover member has a greatest surface area, the base member has a lesser surface area than the cover member, and the at least one resilient member has a lesser surface area than the base member (Fig. 13); wherein the cover member includes a plurality of adhesive tab extensions (plurality of 154i, Fig. 13) positioned on opposed corners thereof and the adhesive tab extensions extend beyond the base layer (Fig. 13).  However, Holmes does not disclose that the base layer includes a flexible fabric and/or thermoplastic film.
Johnson teaches, in the same field of endeavor (nasal dilator), a base layer (18 or the combination of 18, 31a, and 31b) including a flexible fabric (Col. 4, lines 29-44 and Col. 7, lines 45-58).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the base layer of Holmes to include or be formed of a flexible fabric as taught by Johnson in order to obtain the advantage of allowing the skin on the user nose to exchanges gases with the atmosphere relatively easily to maximize comfort and minimize irritation during use (Johnson, Col. 4, lines 29-32).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 7, 8, 10, and 14-17 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 10-11 of the remarks, Holmes discloses a nasal dilator (210, Fig. 13) comprising a laminate of vertically stacked material layers (122i, 40i, 44i, and 48i, Fig. 13), including: a base layer (44i, Fig. 13) comprising a base member having a first peripheral shape (Fig. 13); a resilient layer (two 40i, Fig. 13) comprising at least one resilient member (Para. [0054]) having a second peripheral shape (Fig. 13); a cover layer (122i, Fig. 13) comprising a cover member having a third peripheral shape (Fig. 13); and wherein each of the peripheral shapes are different from each other, such that the cover member has a greatest surface area, the base member has a lesser surface area than the cover member, and the at least one resilient member has a lesser surface area than the base member (Fig. 13).  However, Holmes does not disclose that the base layer includes a flexible fabric and/or thermoplastic film.  	Johnson teaches, in the same field of endeavor (nasal dilator), a base layer (18 or the combination of 18, 31a, and 31b) including a flexible fabric (Col. 4, lines 29-44 and Col. 7, lines 45-58). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the base layer of Holmes to include or be formed of a flexible fabric as taught by Johnson in order to obtain the advantage of allowing the skin on the user nose to exchanges gases with the atmosphere relatively easily to maximize comfort and minimize irritation during use (Johnson, Col. 4, lines 29-32).
In response to the argument(s) on page 11 of the remarks, Ierulli discloses a nasal dilator (10, Fig. 16) comprising: an engagement element (combination of 16 and 18c, Fig. 16) for affixing the dilator to a human nose;  the engagement element carrying a first resilient member and a second resilient member (two resilient members joined at the center portion of 22, Fig. 15 and 16 and Paras. [0072] and Para. [0015] and see Abstract) joined together forming a one-piece member, the first resilient member and second resilient member, respectively, having a mid-section (center sections of 22, Fig. 16 and see Figure below) substantially parallel to a longitudinal centerline of the nasal dilator, wherein the first resilient member includes laterally opposed lateral end portions (plurality of 28 in the first resilient member, Fig. 15) that, respectively, diverge obliquely away from the longitudinal centerline of the nasal dilator and toward a nearest long edge of the nasal dilator (Figs. 15 and 16); and the engagement element includes a plurality of material separations (the material separations between the ends of 16, Fig. 16 and see Figure below; alternatively, the separations between the ends of 16 and the little material separations at the ends of 18c) formed partially through the engagement element adjacent the lateral end portions, the plurality of material separations fully capable redirect a spring bias force applied to the human nose by the first resilient member (the plurality of material separations is fully capable to redirect a spring bias force, to a certain degree, to the human nose by the first resilient member because member 16 is semi-rigid for maintain the shape of it and with strong adhesive, Para. [0043] and [0058]; alternatively, the combinations of the plurality of material separations at the ends of 16 and 18c  is fully capable to redirect a spring bias force, to a certain degree, to the human nose by the first resilient member because member 16 is semi-rigid for maintain the shape of it and with strong adhesive and member 22 is attached between 16 and 18c).
                                                                                                                                                                                     
    PNG
    media_image1.png
    588
    618
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771